Case 2:21-cv-02285-SB-DFM Document 3 Filed 03/17/21 Page 1 of 3 Page ID #:7

                                                                      JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



MARK A. PHELPS,                             Case No. CV 21-02285-SB (DFM)

          Petitioner,                       Order Summarily Dismissing Petition
                                            for Lack of Jurisdiction and
             v.                             Administratively Closing Case

WARDEN,

          Respondent.


      On March 8, 2021, state prisoner Mark A. Phelps (“Petitioner”),
proceeding pro se, constructively filed a Petition for Writ of Habeas Corpus by
a Person In State Custody. See Dkt. 1. The Petition, however, is a statement of
intent to file a habeas petition and a request for equitable tolling due to
continued COVID-19 restrictions. See id. For the reasons below, this action is
dismissed without prejudice for lack of jurisdiction.
      Article III of the Constitution “limits the jurisdiction of the federal courts
to live cases and controversies.” Kittel v. Thomas, 620 F.3d 949, 951 (9th Cir.
2010) (citations omitted). An actual case or controversy exists when,
throughout the litigation, a petitioner continues to have a “personal stake in
the outcome” of the lawsuit and suffers some actual injury that is likely to be
“redressed by a favorable judicial decision.” Spencer v. Kemna, 523 U.S. 1, 7
(1998) (citation omitted).
Case 2:21-cv-02285-SB-DFM Document 3 Filed 03/17/21 Page 2 of 3 Page ID #:8




      A federal court lacks jurisdiction to consider the timeliness of a habeas
petition unless and until such a petition is actually filed because there
otherwise is no case or controversy within the meaning of Article III. See
Casaburi v. Warden, No. 13-4705, 2013 WL 3367275, at *1 (C.D. Cal. July 3,
2013) (collecting cases for proposition that federal court does not have
jurisdiction to give advisory opinion that statute of limitations will not bar
anticipated, but not yet filed, federal habeas petition). The Court is also
precluded from giving an advisory opinion as to the statute of limitations. See
United States v. Leon, 203 F.3d 162, 163-64 (2d Cir. 2000) (federal court lacks
jurisdiction to consider the timeliness of habeas petition until a petition is
actually filed). And, as a practical matter, the court “cannot evaluate
petitioner’s diligence in all time periods—before, during and after the existence
of the COVID-19 pandemic—until Petitioner has filed a petition.” Fitzgerald
v. Shinn, No. 19-5219, 2020 WL 3414700, at *4 (D. Az. June 22, 2020); see
also Smith v. Davis, 953 F.3d 582, 598-99 (9th Cir. 2020) (en banc) (“[A]
petitioner [needs] to show his diligence continued up through the point of
filing his habeas petition in federal court.”).
      Given the absence of a live case or controversy, the Court has no
authority to issue any further orders, apart from dismissing the matter for lack
of jurisdiction. See United States Catholic Conference v. Abortion Rights
Mobilization, Inc., 487 U.S. 72, 76-77 (1988) (in absence of subject-matter
jurisdiction, Article III court had no authority to order compliance with
subpoena). The Court emphasizes that the dismissal is without prejudice and
that Petitioner may consider filing a “protective petition,” i.e., an initial but
incomplete petition with the intention of amending later. See Fitzgerald, 2020
WL 3414700, at *5 (directing petitioner to file a “protective petition”). To that
end, the Clerk of Court is directed to send to Petitioner the Central District of
California’s “State Habeas Corpus Packet,” which can also be accessed


                                          2
Case 2:21-cv-02285-SB-DFM Document 3 Filed 03/17/21 Page 3 of 3 Page ID #:9




electronically by visiting https://www.cacd.uscourts.gov/forms/state-habeas-
corpus-packet.
      IT IS THEREFORE ORDERED that this action is DISMISSED
without prejudice. The Clerk of Court shall administratively close this matter.



Date: March 17, 2021                       ___________________________
                                           STANLEY BLUMENFELD, JR.
                                           United States District Judge

Presented by:


___________________________
DOUGLAS F. McCORMICK
United States Magistrate Judge




                                       3
